Citation Nr: 0616372	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  95-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had 20 years of active service, terminating in 
the period from May 1975 to July 1979.  He died on June [redacted], 
1988.  The appellant is the surviving spouse of the veteran.  
Although she remarried in July 1992, the claim was filed in 
July 1988; thus, basic eligibility remains for the 
intervening time period.  See 38 C.F.R. § 3.55 (2005).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1988 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death. 

This case was previously before the Board in February 1997, 
September 1998, August 2003, June 2004 and November 2005 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran died in June 1988, at the age of 46.  The 
immediate cause of death was cardiorespiratory failure due to 
or as a consequence of carcinoma of the kidney.

2.  During his lifetime, the veteran was service connected 
for pressure urticaria as his only service connected 
disability.

3.  The veteran's carcinoma of the kidney was diagnosed in 
1988, many years following discharge from active service.  

4.  The competent medical evidence does not relate the 
veteran's fatal carcinoma of the kidney to active service or 
to exposure to Agent Orange in service.  


CONCLUSION OF LAW

A service connected disability did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1310, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 
3.309(e), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1979 rating decision, the veteran was service 
connected for pressure urticaria, described in the rating 
decision as lesions and swelling, progressively involving all 
parts of the body whenever prolonged pressure was applied.  

In February 1988, the veteran sought treatment at a private 
hospital with a two month history of progressive left sided 
abdominal pain with radiation to both legs and back, and a 10 
pound weight loss.  A biopsy was conducted.  A pathologist 
noted that the interpretation was difficult, with lung and 
prostrate as possible primaries, but in summary it was 
compatible with but by no means diagnostic of a renal 
primary; however, it could well be arising elsewhere, 
including the lung.  

In April 1988, the veteran's treating physician, K. Wurtz, 
M.D., wrote that the veteran was suffering from metastatic 
undifferentiated carcinoma from the left kidney, presumed to 
be renal cell rather than transitional cell carcinoma, which 
had spread into the surrounding lymph nodes in the abdomen as 
well as most of the bones.  He added that he was not 
knowledgeable enough to say whether or not Agent Orange has 
been declared a carcinogenic, causing malignancies to 
develop.  Service connection was denied for carcinoma in a 
May 1988 rating decision of the RO.

The veteran died in June 1988, at the age of 46.  The 
immediate cause of death was cardiorespiratory failure due to 
or as a consequence of carcinoma of the kidney.  The 
approximate interval between onset of carcinoma and death was 
6 weeks.  No autopsy was performed.  

In July 1988, the appellant, the veteran's surviving spouse, 
submitted a claim for dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death claiming that his death was due to exposure 
to Agent Orange in service.  She also submitted a copy of the 
death certificate, corrected to show the approximate interval 
between onset of carcinoma and death as 8 months.

In another October 1988 letter from Dr. Wurtz, he wrote that 
he understood that there had been some neoplasms associated 
with Agent Orange.  He requested that VA review the veteran's 
case and consider his illnesses to have been related to 
exposure to Agent Orange.  

The RO denied the appellant's claim in September 1988.  In a 
November 1988 letter, the appellant stated that the veteran 
never had health problems until he came back from Vietnam and 
speculated that the veteran's service connected urticaria and 
kidney cancer could have been related.

Again in April 1989, Dr. Wurtz wrote that there was never a 
firm diagnosis established for the primary neoplasm and that, 
according to the veteran and his wife, the veteran had been 
exposed to carcinogens during his military tour.  He asked 
for "consideration concerning the relationship of this 
highly undifferentiated neoplasm having evolved from exposure 
to a carcinogen."

In May 2005, a VA physician reviewed the medical records of 
the veteran as well as the biopsy slides of the veteran from 
his February 1988 biopsy.  It was determined that all of the 
specimens supported a diagnosis of metastatic renal cell 
carcinoma.  Specifically, the pathologist reviewing the 
slides noted that the tumor cell morphology was suggestive of 
renal cell derivation, and the morphology of the metastatic 
carcinoma in the bone marrow was highly suggestive of 
metastatic renal cell carcinoma.  

In October 2005, the veteran submitted an article from an 
occupational medical publication printed from the Internet.  
This article assessed the effect of occupational exposure to 
specific chemicals on the risk of renal cell carcinoma in 
Canada.

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The appellant was notified of the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death 
in the September 1988 rating decision, the November 1988 
statement of the case (SOC), supplemental statements of the 
case (SSOC) issued in October 1994, October 1997, June 1999, 
April 2002, November 2003, June 2005, and January 2006, and 
in letters sent to the appellant including a VCAA compliance 
letter sent in August 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the August 2004 
letter, VA informed the appellant that VA must make 
reasonable efforts to assist the appellant in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the appellant that as long as 
she provided enough information about these records, VA would 
assist in obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was accomplished in the August 2004 
letter in which she was told to submit any evidence in her 
possession that she thought would support her appeal. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in January 2006, and prior to transfer 
and certification of the appellant's case to the Board, and 
as described above the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of her claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and personnel records 
for the veteran's service, and these appear to be complete.  
All relevant records of the veteran's treatment have been 
obtained.  The appellant has not identified, and the record 
does not show, that there are any unobtained records which 
could substantiate the appellant's claim for service 
connection for the cause of the veteran's death.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death and to inform her of that evidence.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2005).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2005).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to 38 C.F.R. § 3.309.  Presumptive service 
connection for these disorders as a result of herbicide 
exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The appellant's primary contention is that the veteran's 
fatal kidney carcinoma was caused by his exposure to Agent 
Orange in service.  Personnel records show that the veteran 
had service in Vietnam.  It is therefore presumed that he was 
exposed to Agent Orange during service.  38 U.S.C.A. 
§ 1116(f).  However, carcinoma of the kidney is not one of 
the diseases listed for which a presumption of service 
connection is warranted for veteran's exposed to Agent 
Orange.  38 C.F.R. § 3.309(e).  While the initial pathology 
report was inconclusive as to the origin of the veteran's 
kidney cancer, the medical evidence consisting of statements 
from the veteran's treating physician, Dr. Wurtz, as well as 
the VA pathology review of the veteran's tissue samples 
conducted in May 2005 indicated that the tumor cell 
morphology was suggestive of renal cell derivation only.  In 
fact, the Secretary of VA has specifically stated that a 
presumption of service connection based on exposure to 
herbicides is not warranted for renal cancer, and the medical 
evidence does not support any alternate primary.  

The Board has also considered service connection on a direct 
basis.  However, the medical evidence shows that the veteran 
was diagnosed with his terminal kidney cancer in 1988, many 
years following service, and well beyond the first 
postservice year during which certain cancers manifest to a 
compensable degree may be service connected.  38 C.F.R. 
§ 3.309(a).  This is too remote to be causally connected.  
While the veteran's treating physician, K. Wurtz, speculated 
that the veteran's cancer may have been the result of 
exposure to Agent Orange, he admitted that he was not 
knowledgeable enough in this area to say whether or not this 
was the case.  The medical article discussing a possible link 
between occupational exposure to certain chemicals and the 
development of renal cell carcinoma is not probative of this 
question since it does not specifically address the veteran's 
medical history.  There is no medical statement linking the 
veteran's fatal kidney cancer to service, including exposure 
to Agent Orange, or to his only service connected disability, 
pressure urticaria.  

The Board is sympathetic to the appellant's loss; however, 
the preponderance of the evidence is against service 
connection for carcinoma of the kidney as the cause of the 
veteran's death, both claimed as due to exposure to Agent 
Orange, and on a direct basis.  The Board has considered the 
appellant's statements regarding the cause of the veteran's 
death.  While her statements are credible, this is not 
competent evidence to show that the cause of the veteran's 
death was service-connected.  The diagnosis and etiology of 
cancer of the kidneys are medical determinations which must 
be made by a competent medical professional.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2005).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  It is not shown or alleged that the 
appellant has the medical training or knowledge to comment on 
the etiology of carcinoma of the kidney, or to link this to 
service.  

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


